Case: 18-70034     Document: 00515957398          Page: 1     Date Filed: 07/29/2021




           United States Court of Appeals
                for the Fifth Circuit                                 United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         July 29, 2021
                                   No. 18-70034                         Lyle W. Cayce
                                                                             Clerk

   Ker’sean Olajuwa Ramey,

                                                            Petitioner—Appellant,

                                       versus

   Bobby Lumpkin, Director, Texas Department of Criminal Justice,
   Correctional Institutions Division,

                                                            Respondent—Appellee.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 6:13-CV-43


   Before Smith, Higginson, and Duncan, Circuit Judges.
   Stephen A. Higginson, Circuit Judge:
          A Texas jury found Ker’sean Olajuwa Ramey guilty of capital murder
   and imposed the death penalty for his role in the murders of Celso Lopez,
   Tiffani Peacock, and Sam Roberts. Ramey challenged his conviction and
   sentence both on direct appeal and through state habeas proceedings, but the
   Texas courts denied his requests for relief. The United States District Court
   for the Southern District of Texas again rejected Ramey’s claims for relief
   and his request for a certificate of appealability (“COA”). This court granted
   Ramey’s application for a COA on two issues: (1) whether Ramey’s trial was
Case: 18-70034         Document: 00515957398               Page: 2      Date Filed: 07/29/2021




                                          No. 18-70034


   tainted by the exclusion of black jurors (the “Batson Claim”), and
   (2) whether trial counsel rendered unconstitutionally ineffective assistance
   before trial and during the guilt phase of trial by failing to conduct an adequate
   investigation (the “Strickland Claim”). Ramey v. Davis, 942 F.3d 241, 246
   (5th Cir. 2019). For the reasons articulated herein, we AFFIRM the district
   court’s denial of Ramey’s habeas petition.
                                                 I.
                                                A.
           Other courts have detailed the facts of this case, see Ramey v. Davis,
   314 F. Supp. 3d 785 (S.D. Tex. 2018); Ramey v. State, No. AP-75,678, 2009
   WL 335276 (Tex. Crim. App. Feb. 11, 2009), but we repeat the critical ones
   here for completeness.
           On August 25, 2005, the bodies of Celso Lopez, Tiffani Peacock, and
   Sam Roberts were found at Roberts’s home. They each had been shot
   multiple times. The Texas Department of Public Safety Crime Unit
   (“DPS”) collected fingerprints and other items from the scene. This
   physical evidence yielded no immediate suspects.
           In November 2005, investigators received an anonymous tip
   implicating Ramey, LeJames Norman, 1 and two others in the crime.
   Investigators interrogated Ramey on December 12, 2005, at a Texas
   detention center where he was being held on unrelated charges. Ramey did
   not confess to the crimes and was arrested for capital murder.




           1
             Norman pleaded guilty for his role in the triple murder, and a jury sentenced him
   to death. Norman v. Stephens, 817 F.3d 226, 228 (5th Cir. 2016), cert. denied, 137 S. Ct. 1201
   (2017).




                                                 2
Case: 18-70034     Document: 00515957398          Page: 3   Date Filed: 07/29/2021




                                   No. 18-70034


         At trial, the State presented testimony from numerous witnesses. The
   trial evidence showed that, a few days before the shooting, Ramey and others
   broke into the home of a neighbor, Kenneth Nairn, to steal weapons. The
   group stole approximately 25 guns and ammunition.
         Norman testified that, soon after the Nairn burglary, he and Ramey
   decided to rob the home of his neighbor, Sam Roberts, because Norman
   believed that Roberts had at least a kilogram of cocaine at his residence. In
   preparation for the robbery, Norman testified that Ramey agreed to carry a
   short-barrel Harrington & Richardson .22 revolver, and Norman agreed to
   carry a long-barrel Rohm Gesellschaft .22 revolver. Both weapons originated
   from the Nairn burglary.
         Norman testified that, on the day of the triple homicide, Norman and
   Ramey entered Roberts’s apartment and they fatally shot Celso Lopez,
   Tiffani Peacock, and Sam Roberts—with Ramey shooting Roberts twice and
   Lopez once, and Norman shooting Lopez once, Peacock once, and Roberts
   three times. The pair fled back to Norman’s house, which was across the
   street. Upon realizing they had left a police scanner at the crime scene,
   Ramey returned to retrieve it. According to Norman, while inside the house,
   Ramey shot Peacock once and shot Lopez three times. The State’s ballistic
   expert gave testimony consistent with Norman’s account, testifying that a
   Harrington & Richardson revolver was used to shoot Roberts twice, Lopez
   three times, and Peacock once, while a Rohm Gesellschaft revolver was used
   to shoot Roberts three times, Lopez once, and Peacock once.
         The next day, Roberts’s mother and father discovered their son’s,
   Peacock’s, and Lopez’s bodies.       Ramey and Norman watched from
   Norman’s front porch as law enforcement investigated the crime scene.
   Norman testified that Ramey disposed of the weapons used in the crime by
   throwing them off the edge of a local dam. Ramey’s former girlfriend, Stacey




                                         3
Case: 18-70034     Document: 00515957398           Page: 4   Date Filed: 07/29/2021




                                    No. 18-70034


   Johnson, testified that she drove Ramey to the dam three days after the
   murders and accompanied him while he disposed of two revolvers. During
   the drive home from the dam, Johnson testified that Ramey told her about
   the murders and threatened to kill her if she revealed his role in the murders
   to police. Four months later, Johnson led investigators to the dam and
   indicated to law enforcement precisely where Ramey had thrown the
   weapons. A dive team recovered both weapons. Other weapons from the
   Nairn burglary were found hidden under floorboards at Ramey’s house.
          Although the State presented extensive testimonial evidence, there
   was no physical evidence—fingerprints, DNA, blood, or hair samples—
   connecting Ramey to the crime scene or either of the alleged murder weapons
   recovered from the dam. Further, the DPS firearm examiner was unable to
   determine conclusively whether any of the bullets recovered from the victims
   and crime scene had been fired by the alleged murder weapons.
                                         B.
          On December 17, 2005, the State of Texas indicted Ramey for capital
   murder and burglary of a habitation. Ramey pleaded not guilty to both
   offenses and the case proceeded to trial.
          Voir dire lasted more than a month, from October 30, 2006 to
   December 14, 2006. To select a jury, the parties cycled through two venire
   panels totaling 184 people. The first venire panel contained seven black
   venire members. However, none of these venire members was selected as
   jurors: the State challenged five for cause, and two were excused because of
   their biological relationship to Ramey. After one month of voir dire and after
   exhausting one venire panel, the parties had selected eleven jurors and
   needed three more. The eleven jurors included ten white people and one
   Hispanic person.




                                         4
Case: 18-70034         Document: 00515957398           Page: 5   Date Filed: 07/29/2021




                                        No. 18-70034


          A second venire panel consisting of 49 venire members was called on
   December 4, 2006. When the venire panel was first seated, four of the first
   ten venire members would have been black. However, the State requested a
   jury shuffle before the venire members began answering any questions.
   Defense counsel requested a race-neutral reason for the State’s shuffle, and
   the State explained that “the overwhelming majority of the folks that . . .
   would be good State’s jurors were towards the back of the panel.” Defense
   counsel did not pursue the objection further. After the shuffle, there were
   two black venire members among the first dozen to be questioned.
          The first black venire member to be questioned was Cheryl Steadham-
   Scott. During voir dire, Steadham-Scott expressed what might be described
   as confusion, ambivalence, or reservation concerning the death penalty.
   Steadham-Scott was also asked a variety of race-specific questions, including
   her perception of the guilt or innocence of numerous famous black people.
   The State ultimately used a peremptory strike to remove her—the subject of
   Ramey’s Batson Claim. At the time of the strike, no objection was registered.
   Ramey’s trial counsel did object to the State’s peremptory strike of
   Steadham-Scott the following court day, which was three weeks after the
   strike was exercised, but before the jury was sworn. 2 When challenged, the
   prosecutor’s proffered reason for striking Steadham-Scott was that “her
   questionnaire clearly indicated that she could not impose the death penalty.”
   In the end, there were no black people on Ramey’s jury.
          On January 16, 2017, after a four-day trial, the jury found Ramey guilty
   of capital murder after deliberating for just over an hour. Following the
   sentencing phase of the trial, and after deliberating for about 15 minutes, the




          2
              The Christmas and New Year holidays intervened.




                                              5
Case: 18-70034         Document: 00515957398                Page: 6       Date Filed: 07/29/2021




                                           No. 18-70034


   jury answered Texas’s special issue questions in a manner requiring
   imposition of the death penalty.
                                                 C.
           Ramey, through the same counsel who represented him at trial,
   appealed directly to the Texas Court of Criminal Appeals (“TCCA”). In
   that appeal, the TCCA rejected Ramey’s Batson claim with respect to the
   jury shuffle because the State provided a race-neutral reason for the shuffle.
   Ramey, 2009 WL 335276, at *1–3. The court also rejected Ramey’s Batson
   claim with respect to Steadham-Scott because it credited the State’s race-
   neutral reason for striking her. Id. at *3 (“[T]he record supports the trial
   court’s ruling that the State struck Steadham-Scott because of her
   inconclusive opinions on the death penalty and not her identity as an African–
   American.”). On direct appeal, Ramey did not claim ineffective assistance
   of counsel. The TCCA rejected Ramey’s remaining claims on direct appeal
   and affirmed Ramey’s conviction and sentence. Id. Ramey’s petition for a
   writ of certiorari to the U.S. Supreme Court was denied. Ramey v. Texas, 558
   U.S. 836 (2009).
           Through separate, appointed counsel, Ramey also filed a state
   application for a writ of habeas corpus. The same judge who presided over
   Ramey’s trial sat as a habeas reviewer and made habeas recommendations to
   the TCCA. In his habeas application, Ramey raised twenty-two claims,
   including that the jury selection process violated Batson (claims 13 and 14)
   and that trial counsel was constitutionally ineffective during voir dire and
   during the punishment phase (claims 15 and 16). 3 The judge entered an order



           3
             At the state habeas stage, Ramey did not raise the Strickland Claim that he now
   raises, which is that trial counsel was constitutionally ineffective before trial and during the
   guilt phase by failing to conduct an adequate investigation.




                                                  6
Case: 18-70034      Document: 00515957398           Page: 7    Date Filed: 07/29/2021




                                     No. 18-70034


   recommending that the TCCA deny habeas relief. With respect to Ramey’s
   Batson claim, the judge concluded that the State’s use of the jury shuffle and
   peremptory strike of Steadham-Scott were not racially motivated and, in the
   alternative, that the Batson claim had been “waived” because Ramey
   “fail[ed] to object” immediately. The TCCA denied Ramey’s request for
   habeas relief. Ex parte Ramey, 382 S.W.3d 396, 398 (Tex. Crim. App. 2012).
          Ramey subsequently filed a federal petition for a writ of habeas corpus
   that listed five claims and “incorporate[d] into his claims for relief the claims
   filed in his direct appeal brief and in his state habeas application.” After his
   initial federal habeas counsel withdrew and new federal habeas counsel was
   appointed, Ramey amended his filing, raising six additional claims. The
   district court denied relief and denied a COA in a lengthy opinion. Ramey,
   314 F. Supp. 3d at 831–32.
          With respect to Ramey’s Batson Claim, the district court found that
   the State’s use of its peremptory strike on Steadham-Scott was the result of
   “serious concerns about [her] ability to impose the correct burden on the
   future-dangerousness issue” for imposing the death penalty, not her
   “identity as an African-American.” Id. at 804–07. With respect to Ramey’s
   guilt-phase Strickland Claim, the district court held the claim was
   procedurally defaulted because Ramey did not raise it in state habeas
   proceedings. Id. at 822–23. The district court also concluded that Ramey’s
   state habeas counsel’s failure to (or decision not to) raise the claim did not
   satisfy the cause-and-prejudice standard. Id. The district court opined that
   the underlying claim was weak. Id. at 823–25 & n.24. Accordingly, the
   district court entered final judgment dismissing Ramey’s claims with
   prejudice. Ramey then filed a post-judgment Rule 59(e) motion, which the
   district denied. Ramey timely applied to this court for a COA on three issues,
   and this court granted Ramey’s application as to two issues: (1) whether
   Ramey’s trial was tainted by the exclusion of black jurors (the “Batson



                                          7
Case: 18-70034      Document: 00515957398           Page: 8    Date Filed: 07/29/2021




                                     No. 18-70034


   Claim”); (2) whether trial counsel rendered unconstitutionally ineffective
   assistance before trial and during the guilt phase of trial by failing to conduct
   an adequate investigation (the “Strickland Claim”). Ramey, 942 F.3d at 246.
                                          II.
          We first consider Ramey’s Batson Claim.             He argues that an
   unconstitutional and discriminatory jury selection process tainted his trial.
   He contends that the State’s peremptory strike of Cheryl Steadham-Scott
   was a violation of the Equal Protection Clause. See U.S. Const. amend.
   XIV, § 1.
                                          A.
          Ramey’s Batson Claim is subject to the deferential standard set out in
   the Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”)
   because it was adjudicated by Texas courts on the merits. 28 U.S.C.
   § 2254(d). Under that standard, also known as the relitigation bar, we may
   grant habeas relief only if the Texas courts’ adjudication of Ramey’s Batson
   Claim “(1) resulted in a decision that was contrary to, or involved an
   unreasonable application of, clearly established Federal law . . . ; or (2)
   resulted in a decision that was based on an unreasonable determination of the
   facts in light of the evidence presented in the State court proceeding.” Id.;
   Dale v. Quarterman, 553 F.3d 876, 879 (5th Cir. 2008).
          A state court’s decision is contrary to clearly established precedent if
   it “contradicts the governing law set forth in [the Supreme Court’s] cases”
   or if the state court confronts facts that are materially indistinguishable from
   a decision of the Supreme Court yet reaches a different result. Wooten v.
   Thaler, 598 F.3d 215, 218 (5th Cir. 2010) (alteration in original) (quoting
   Wallace v. Quarterman, 516 F.3d 351, 354 (5th Cir. 2008)). If fair-minded
   jurists could disagree about whether the state court’s decision was correct,
   deference under AEDPA precludes federal habeas relief. § 2254(d)(1); see




                                          8
Case: 18-70034      Document: 00515957398          Page: 9    Date Filed: 07/29/2021




                                    No. 18-70034


   also Harrington v. Richter, 562 U.S. 86, 101 (2011). In a habeas appeal, this
   court reviews legal conclusions de novo and factual findings for clear error.
   Perez v. Cain, 529 F.3d 588, 593 (5th Cir. 2008). This court presumes the
   state court’s factual findings are correct unless rebutted with clear and
   convincing evidence. Wooten, 598 F.3d at 218.
                                         B.
          Before addressing the merits of Ramey’s Batson Claim, we first reject
   Texas’s procedural default, abandonment, and waiver arguments.
          Texas first argues that Ramey’s Batson Claim is procedurally
   defaulted because he failed to contemporaneously object to the State’s strike
   of Steadham-Scott before the state trial court judge. This argument fails
   because Ramey’s Batson challenge was timely under Texas law. In Texas, a
   Batson challenge must be raised “before the court has impanelled the jury.”
   Tex. Code Crim. Proc. art. 35.261(a). In Texas, “[a] jury is considered
   impaneled when the members of the jury have been both selected and
   sworn.” Heard v. State, 887 S.W.2d 94, 99 (Tex. App. 1994). Thus, in
   Texas, “[b]y objecting before the jury [i]s sworn, [a defendant] timely raise[s]
   the Batson issue.” Brown v. State, 56 S.W.3d 915, 918 (Tex. App. 2001); Hill
   v. State, 827 S.W.2d 860, 862–65 (Tex. Crim. App. 1992). The record
   indisputably reflects that Ramey raised his Batson objection before the jury
   was sworn in. Ramey complied with Texas’s procedural rule for registering
   a timely Batson objection and, thus, there is no procedural default.
          Next, Texas argues in a footnote that Ramey abandoned his Batson
   Claim immediately after making his objection. Texas notes that, after the
   prosecutor provided purportedly race-neutral reasons for striking Steadham-
   Scott, the trial court stated, “I’m comfortable with the record reflecting what
   it did with respect to that juror at this time.” Ramey’s counsel responded,
   “Yes, sir, yes, sir,” and when the trial court judge asked if Ramey’s counsel




                                          9
Case: 18-70034     Document: 00515957398           Page: 10   Date Filed: 07/29/2021




                                    No. 18-70034


   had “[a]nything else,” Ramey’s counsel responded, “No, sir.” Texas
   argues that this constituted an abandonment of Ramey’s Batson Claim
   because Ramey’s counsel made no effort to show that the prosecutor’s
   proffered reasons for striking Steadham-Scott were pretextual. Texas did not
   argue before the district court—or any other court—that Ramey’s Batson
   Claim was abandoned at the trial court. Further, the state habeas court did
   not rely on this reasoning to reject Ramey’s Batson Claim. We decline to find
   abandonment.
          Finally, Texas argues that Ramey has forfeited any argument that his
   Batson Claim can surmount AEDPA’s relitigation bar. Texas contends that
   Ramey’s briefing completely disregards the relitigation bar and “reads like a
   normal appeal on direct review.” We reject this argument because, as Texas
   acknowledges elsewhere, Ramey’s briefing explicitly recognizes that his
   Batson Claim must surmount the relitigation bar. As Ramey notes, portions
   of his appellate briefing do read as if his arguments are being made on direct
   review because, if this court determines that he has surmounted the
   relitigation bar, this court will review his Batson Claim de novo. Johnson v.
   Williams, 568 U.S. 289, 303 (2013); Panetti v. Quarterman, 551 U.S. 930, 953
   (2007).
                                        C.
          “The Constitution forbids striking even a single prospective juror for
   a discriminatory purpose.” Flowers v. Mississippi, 139 S. Ct. 2228, 2244
   (2019). Claims challenging the use of race-based peremptory strikes require
   the application of Batson’s three-step test. A defendant must first make a
   prima facie case that race motivated the challenged strikes.        Batson v.
   Kentucky, 476 U.S. 79, 96–97 (1986). If the defendant carries this burden, the
   prosecutor must provide race-neutral reasons for the challenged strikes. Id.




                                        10
Case: 18-70034      Document: 00515957398            Page: 11    Date Filed: 07/29/2021




                                      No. 18-70034


   at 97–98. Finally, at step three, the court considers whether the defendant
   has carried his burden of proving purposeful discrimination. Id. at 98.
          Under AEDPA, we may grant habeas relief, as relevant, only if the
   state habeas court’s adjudication of Ramey’s Batson Claim “‘resulted in a
   decision that . . . involved an unreasonable application’ of the relevant law.”
   Panetti, 551 U.S. at 953 (alteration in original) (quoting § 2254(d)(1)). “A
   state court’s decision constitutes an unreasonable application of clearly
   established federal law if it is ‘objectively unreasonable.’” Gray v. Epps, 616
   F.3d 436, 439 (5th Cir. 2010) (quoting Williams v. Taylor, 529 U.S. 362, 409
   (2000)). “The court may grant relief under the ‘unreasonable application’
   clause if the state court correctly identifies the governing legal principle from
   our decisions but unreasonably applies it to the facts of the particular case.”
   Bell v. Cone, 535 U.S. 685, 694 (2002).
          Ramey presents two primary arguments about why the state habeas
   court’s adjudication clears AEDPA’s relitigation bar.
          First, Ramey argues that the state habeas court unreasonably applied
   clearly established federal law by considering justifications for the
   peremptory strike of Steadham-Scott that were never articulated at the trial
   court. Ramey notes that while the prosecutor’s proffered reason for striking
   Steadham-Scott was because “her questionnaire clearly indicated that she
   could not impose the death penalty,” the state habeas court concluded
   Steadham-Scott was struck because of her “inconclusive opinions on the
   death penalty.”     A reviewing court is not allowed to supply its own
   justifications for the striking of a particular juror when the prosecutor did not
   articulate that justification before the trial court. Miller-El v. Dretke, 545 U.S.
   231, 252 (2005) (“Miller-El II”); Chamberlin v. Fisher, 885 F.3d 832, 841 (5th
   Cir. 2018) (en banc). But here, the state habeas court characterized the
   prosecutor’s stated reason for striking Steadham-Scott only slightly




                                           11
Case: 18-70034     Document: 00515957398           Page: 12   Date Filed: 07/29/2021




                                    No. 18-70034


   differently from the prosecutor’s verbatim stated reason; it did not alter the
   basic reason the prosecutor gave for striking Steadham-Scott. This is not an
   unreasonable application of federal law, and this argument is insufficient to
   surmount AEDPA’s relitigation bar.
          Second, Ramey argues that the state habeas court unreasonably
   applied federal law because it failed to account for all relevant facts and
   circumstances when assessing whether the State’s strike of Steadham-Scott
   was pretextual. Specifically, Ramey points to one juror who he contends
   expressed ambivalence or uncertainty about imposing the death penalty in
   her juror questionnaire similar to that expressed by Steadham-Scott—Carol
   Laza, a white juror.
          At Batson’s third step, courts are generally required to consider the
   State’s race-neutral explanations “in light of all of the relevant facts and
   circumstances.” Flowers, 139 S. Ct. at 2243. The Supreme Court has
   identified circumstances that may bear on a Batson challenge: (1) a “side-by-
   side” comparison of a black venire member who was struck and a white
   venire member who was seated; (2) the ultimate racial composition of the
   jury; (3) statistical significance of peremptorily stricken venire members;
   (4) disparate questioning of black venire members; and (5) the State’s use of
   a jury shuffle. Miller-El II, 545 U.S. at 241–53. The last state court to
   consider Ramey’s claim did not undertake this analysis. Indeed, the record
   reflects that no state court has ever considered the full panoply of facts and
   circumstances when analyzing Ramey’s Batson Claim.
          But that does not render the state habeas court’s decision contrary to
   clearly established federal law or an unreasonable application of it. This is
   because Ramey did not direct the state courts to what he now asserts are
   relevant facts and circumstances. Ramey cannot identify clearly established
   federal law requiring state courts sua sponte to find and resolve all facts and




                                         12
Case: 18-70034     Document: 00515957398            Page: 13    Date Filed: 07/29/2021




                                     No. 18-70034


   circumstances that may bear on whether a peremptory strike was pretextual
   and racially motivated when those facts and circumstances were not
   identified and urged by the strike’s challenger.
          Although the Supreme Court in Miller-El II conducted a comparative
   juror analysis for the first time on appeal, 545 U.S. at 241 nn.1 & 2, and the
   Court did the same in Flowers, albeit in a case beyond the strictures of
   AEDPA, 139 S. Ct. at 2249–50, it is not clearly established that habeas courts
   must, of their own accord, uncover and resolve all facts and circumstances
   that may bear on whether a peremptory strike was racially motivated when
   the strike’s challenger has not identified those facts and circumstances.
   Indeed, in Chamberlin v. Fisher, this court sitting en banc held that “Miller-
   El II did not clearly establish any requirement that a state court conduct a
   comparative juror analysis at all, let alone sua sponte.” 885 F.3d at 838. “This
   is especially true where, as here, the defendant never sought a comparative
   juror analysis.” Id. at 839. Chamberlin reversed the district court for
   embracing the rule that a state habeas court’s “decision not to conduct a
   comparative juror analysis [sua sponte] violated . . . ‘clearly established law.’”
   Id. at 838.
          As noted, Ramey did not direct the state habeas court to specific
   portions of the record suggesting evidence of pretext and racial bias.
   Ramey’s state habeas claims did broadly note that the “facts and
   circumstances” surrounding a peremptory challenge can “suggest[] that the
   exclusion was racially motivated.” Ramey also focused the state habeas
   court’s attention on the State’s jury shuffle by including it as a separate claim
   in his state habeas petition. But Ramey did not specifically assert the facts
   and circumstances that would bear on whether the peremptory strike of
   Steadham-Scott was racially motivated. Further, this court has observed
   that, for the relevant time period, “no case law indicated that Batson applied
   to an allegedly discriminatory jury shuffle,” and the TCCA has “refused to



                                           13
Case: 18-70034       Document: 00515957398             Page: 14       Date Filed: 07/29/2021




                                        No. 18-70034


   extend Batson to jury shuffles.” Blanton v. Quarterman, 543 F.3d 230, 241–
   242 (5th Cir. 2008). Because Ramey cannot identify clearly established
   federal law requiring state courts sua sponte to find and consider all facts and
   circumstances that may bear on whether a peremptory strike was racially
   motivated when those facts and circumstances were not identified by the
   strike’s challenger, this argument is insufficient to surmount AEDPA’s
   relitigation bar, and we are unable to grant relief on Ramey’s Batson Claim.
                                             III.
           We next consider Ramey’s Strickland Claim. In his federal habeas
   application, Ramey argued for the first time that his Trial Counsel 4 was
   constitutionally ineffective during pre-trial investigation and during the guilt-
   innocence phase of the trial. Specifically, Ramey alleges that his Trial
   Counsel engaged in no independent pre-trial investigation, which Ramey
   argues would have yielded impeachment material of the State’s witnesses.
                                              A.
           Ramey did not present his Strickland Claim in state court. Nor can he
   now—the TCCA would apply its abuse-of-the-writ doctrine to prohibit
   Ramey from raising his unexhausted Strickland Claim in a successive state
   habeas application, an adequate and independent state ground. See Coleman
   v. Thompson, 501 U.S. 722, 735 n.1 (1991), abrogated in part on other grounds by
   Martinez v. Ryan, 566 U.S. 1, 9 (2012); Canales v. Stephens, 765 F.3d 551, 566
   (5th Cir. 2014). Ramey’s claim is thus procedurally defaulted, see Canales,
   765 F.3d at 566, and therefore not subject to the strictures of AEDPA, which
   requires an adjudication on the merits, see 28 U.S.C. § 2254(d).                    We
   pretermit whether Ramey can overcome the procedural default by


           4
            Ramey was represented at trial by Dr. Joseph Rutherford Willie, II, D.D.S., J.D.
   and Mr. James Donald Evans, III (collectively, “Trial Counsel”).




                                              14
Case: 18-70034     Document: 00515957398            Page: 15   Date Filed: 07/29/2021




                                     No. 18-70034


   demonstrating “cause for the default and actual prejudice as a result of the
   alleged violation of federal law,” Coleman, 501 U.S. at 750, and we instead
   “cut straight to the merits to deny his claim,” Murphy v. Davis, 901 F.3d 578,
   589 n.4 (5th Cir. 2018). We review the district court’s conclusions of law de
   novo and factual findings for clear error. Id. at 590.
                                          B.
          To warrant relief, Ramey must demonstrate “that counsel’s
   performance was deficient” and “that the deficient performance prejudiced
   the defense.” Strickland v. Washington, 466 U.S. 668, 687 (1984). Proving
   deficient performance “requires showing that counsel made errors so serious
   that counsel was not functioning as the ‘counsel’ guaranteed the defendant
   by the Sixth Amendment.” Id. Proving prejudice requires that Ramey show
   a “reasonable probability”—“a probability sufficient to undermine
   confidence in the outcome”—that “but for counsel’s unprofessional errors,
   the result of the proceeding would have been different.” Id. at 694; see also
   Adekeye v. Davis, 938 F.3d 678, 683 (5th Cir. 2019) (prejudice requires
   showing that “it was ‘reasonably likely’ the jury would have reached a
   different result, not merely that it could have reached a different result”).
   When assessing prejudice, this court must “evaluate the totality of the
   available . . . evidence,” including “evidence adduced in the habeas
   proceeding.” See Williams v. Taylor, 529 U.S. 362, 397 (2000).
          Ramey asserts that Trial Counsel’s performance was deficient
   because they did not conduct any pre-trial investigation of the State’s case
   against Ramey. He argues that this deficient performance prejudiced him
   because proper investigation would have yielded valuable impeachment
   material of the State’s witnesses, which was particularly important because
   the State built its case against Ramey around testimony rather than physical
   evidence.




                                          15
Case: 18-70034       Document: 00515957398             Page: 16      Date Filed: 07/29/2021




                                        No. 18-70034


          Indeed, the State’s ballistics expert admitted that he could not say the
   guns recovered from the dam were the same guns used in the murders. The
   ballistics expert also could not say who fired the guns. Further, there was no
   physical evidence connecting Ramey to the crime scene. In the absence of
   physical evidence, the State relied on testimony from an array of witnesses to
   incriminate Ramey, many of whom, Ramey argues, Trial Counsel failed to
   properly investigate and then impeach.
          We do not decide whether Ramey’s Trial Counsel was deficient
   because we find that Ramey cannot meet his burden to show prejudice—that
   is, he has not shown “that there is a reasonable probability that, but for
   counsel’s unprofessional errors, the result of the proceeding would have been
   different.” Trevino v. Davis, 861 F.3d 545, 549 (5th Cir. 2017). Although
   some of the witnesses presented by the State posed credibility issues that,
   according to Ramey, Trial Counsel could have exposed through proper
   investigation and impeachment, the parties do not dispute that other witness
   testimony was unaffected by alleged investigative error committed by Trial
   Counsel.
           Indeed, the district court found that Ramey had not shown prejudice
   because the “witnesses whose testimony is unaffected by his federal claims
   provided testimony [that] put[] the events into a highly incriminating
   context” and “show [Ramey’s] involvement in the crime.” Ramey, 314 F.
   Supp. 3d at 824–25. We agree. This “unaffected” circumstantial evidence
   of    Ramey’s       crime—including            Ramey’s     direct     confession—is
   overwhelming. 5



          5
              The district court painstakingly parsed government witnesses, highlighting
   incriminating testimony that would be unaffected by allegations of deficient trial
   investigation. Ramey v. Davis, 314 F. Supp. 3d at 824–25. These witnesses included Lonny
   Lyte (Ramey’s stepfather), Courtney Hardaway (Ramey’s former girlfriend and his




                                             16
Case: 18-70034      Document: 00515957398             Page: 17     Date Filed: 07/29/2021




                                       No. 18-70034


          Notably, the testimony of Stacey Johnson, which the parties do not
   dispute is unaffected by Trial Counsel’s alleged errors, is particularly
   damaging. Johnson, Ramey’s former girlfriend, told the jury that Ramey
   admitted his involvement in the triple murder and that she assisted Ramey in
   disposing of the purported murder weapons. She testified that on August 27,
   2005, Ramey called her and asked if she would drive him to a location with
   running water. Johnson agreed to take Ramey to a local dam. Johnson
   testified that during the drive, Ramey spoke on the phone with his stepfather,
   Lonny Lyte. Once they arrived at the dam, Johnson saw Ramey wipe off two
   pistols and throw them into the water. Johnson remembered precisely where
   Ramey disposed of the pistols and led investigators there to retrieve them
   four months later. Johnson testified that, during the drive home from the
   dam, Ramey admitted that the guns she watched him toss into the water were
   the same guns used in the triple murder. Once the pair arrived at Johnson’s
   home, Ramey explained in detail how the triple murder played out. Johnson
   testified that Ramey admitted to shooting Lopez, Peacock, and Roberts.
   After telling Johnson about the triple murder, Ramey told Johnson he would
   kill her if she spoke to the police. Finally, Johnson testified that Ramey told
   her he stole the pistols used in the triple murder during the Nairn burglary.
          Johnson provided the jury with facts that interlocked with and
   bolstered the testimony of numerous other witnesses, including other
   witnesses unaffected by Trial Counsel’s alleged ineffectiveness.                 For
   example, her testimony is consistent with Lyte’s testimony, which Ramey
   does not dispute is also unaffected by alleged pretrial investigative error that
   Trial Counsel committed. Lyte testified that, on August 27, 2005, Ramey



   children’s mother), Bradford Butler (Ramey’s cousin), and Stacey Johnson (Ramey’s
   former girlfriend). Id. We agree and elaborate above the prominent testimony of Stacey
   Johnson.




                                            17
Case: 18-70034     Document: 00515957398           Page: 18   Date Filed: 07/29/2021




                                    No. 18-70034


   called him to ask: “If you was to kill somebody what would you do with the
   guns?” Lyte recommended throwing the guns in a river.
          Ramey attempts to downplay Johnson’s testimony by noting that her
   description of the guns Ramey threw into the water did not match the guns
   recovered by the dive team. This factual discrepancy does not negate
   Ramey’s damaging admissions to Johnson. Ramey’s other attempts to
   undermine Johnson’s testimony also fail: (1) Ramey faults the State for
   seeking to elicit hearsay testimony from Johnson, but Trial Counsel objected
   to such testimony and the trial judge sustained the objection; (2) Ramey
   contends the State used leading questions to elicit testimony, but most of
   Johnson’s testimony was not the result of leading questions; (3) Ramey
   complains that the State refreshed Johnson’s recollection using her voluntary
   statement to police, but that tended to make her testimony more reliable
   because it was derived from a written record; and (4) Ramey states that
   Johnson had an “obvious motive to testify” against him, namely a feud with
   Ramey’s new girlfriend—but the jury was made aware of this fact during
   cross-examination, and it seems improbable that, as a result of a domestic
   dispute, Johnson would be willing to testify against her ex-boyfriend, a man
   who had threatened to take her life if she spoke to the police, in a capital
   murder trial where his life was on the line. Lastly, Ramey asserts that
   Johnson’s testimony was “contradicted by” Norman’s testimony because,
   while Johnson testified that Ramey told her he shot all three victims, Norman
   testified that Norman shot at least one of the victims. But the statements are
   not inconsistent—it is possible that both Ramey and Norman shot the same
   victim at least once each.
          Although some of the witnesses presented by the State posed potential
   credibility issues, the remaining and unaffected witness testimony, above all
   that of Stacey Johnson, assures us that those credibility issues do not




                                        18
Case: 18-70034    Document: 00515957398           Page: 19   Date Filed: 07/29/2021




                                   No. 18-70034


   “undermine confidence in the outcome” of the trial. Trevino, 861 F.3d at
   549. For that reason, we do not grant relief on Ramey’s Strickland Claim.
                                       IV.
         For the foregoing reasons, we AFFIRM the district court’s denial of
   Ramey’s habeas petition.




                                        19